                          WAYNE GREENWALD, P.C.
                                           Attorneys

                            at 475 Park Avenue South - 26th Floor
                                 New York, New York 10016
                           Tel: 212-983-1922 Fax: 877-354-1003
                                e-mail: grimlawyers@aol.com


                                                                              W. M. Greenwald


                                      December 2, 2019

Via ECF Filing,
and First Class Mail

Hon. Michael E. Wiles
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

Re:    In re Boaz Bagbag, Debtor
       Chapter 7, Case No. 08-12667 (MEW)
       Bagbag v. Summa Capital Corp.
       Adv. No. 19-01022 (MEW)

Dear Judge Wiles:

       This firm represents Summa Capital Corp. (‘Summa “), in this case.

       This letter responds to Adam Pollock’s November 29, 2019, letter (the “Letter”)
requesting time to respond to Summa’s schedule of fees and disbursements.

        Summa does not object to the Debtor having the two weeks time it requested. Summa
asks that it be granted one week to respond to the Debtor’s submission.

       Thank you for your consideration.

                                                          Respectfully,

                                                          /s/ Wayne M. Greenwald

                                                          Wayne M. Greenwald

WMG/ms
cc: Adam Pollock, Esq.
